Citation Nr: 1142111	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-39 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for keratoconus, both eyes, with postoperative keratoplasty, each eye, prior to August 19, 2008.

2.  Entitlement to a rating higher than 70 percent for keratoconus, both eyes, with postoperative keratoplasty, each eye, from August 19, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, F.B. & B.W.



ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana,

In a July 2009 rating decision, the RO granted an increased evaluation of 70 percent for keratoconus, effective August 2008.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes the Veteran was granted a total disability rating based on individual unemployability (TDIU) in February 2010.  The Board has determined that entitlement to special monthly compensation based on the Veteran's eye disabilities is REFERRED to the RO for appropriate development.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his keratoconus, both eyes, with postoperative keratoplasty, each eye.  He asserts his disability is more severe than what is represented by the 50 and 70 percent ratings assigned during the course of this appeal.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.  First, the Board notes that in during the June 2011 hearing, the Veteran indicated he is in receipt of Social Security benefits.  See BVA Transcript, page 9.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Additionally, the Board notes that the Veteran has indicated that he receives treatment at VA Clinic in Baton Rouge.  These records should be obtained and associated with the claims file.

Finally, the record reflects that the Veteran's most recent VA examination for his eye disability was conducted in August 2008, more than three years ago.  Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Social Security Administration to furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  

If no further records are available, properly document a negative response in the file.  

2.  Obtain and associate with the claims file all updated treatment records - including those from VAMC Baton Rouge.

If no further records are available, properly document a negative response in the file.  

3.  Afford the Veteran a VA examination to determine the current severity of keratoconus, both eyes, with postoperative keratoplasty, each eye.


The claims file must be made available reviewed by the examiner and the examination report should note that the claims file was reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.79, Diagnostic Codes 6035, 6061-6081.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  

5.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


